                                                                              FILED
Case 18-24606-TPA    Doc 167    Filed 01/13/21 Entered 01/13/21 14:08:38      Desc Main
                               Document      Page 1 of 1                      1/13/21 1:20 pm
                                                                              CLERK
                                                                              U.S. BANKRUPTCY
                                                                              COURT - WDPA


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   MORIARTY CONSULTANTS, INC.,                    Bankruptcy No. 18-24606-TPA

                Debtor.                           Chapter 7

   MORIARTY CONSULTANTS, INC.,

                Movant,                           Related to Doc. No. 163
         vs.

   NO RESPONDENT.


                                 ORDER OF COURT

         Upon consideration of the foregoing Final Application of Robert O Lampl

   Law Office for Compensation and Reimbursement of Expenses as Counsel for

   the Debtor for the Period of November 26, 2018 through January 17, 2019, it is

   hereby ORDERED, ADJUDGED and DECREED that the Applicant, Robert O

   Lampl Office be, and hereby is, granted fees in the amount of $28,388.75 and

   costs in the amount of $1,825.27 in the total amount of $30,214.02 for the period

   of November 26, 2018 through January 17, 2019.




   Date: January 13, 2021                  ________________________________
                                           Thomas P. Agresti
                                           United States Bankruptcy Court Judge
